Opinion issued August 22, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00375-CV
                          ———————————
                       MARK SWANBERG, Appellant
                                      V.
     ANDREW SWANBERG AND JENNIFER SWANBERG, Appellees



                   On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Case No. 2010-19881


                         MEMORANDUM OPINION

      This case arises from the attempt of a grandparent, Mark Swanberg, to

obtain sole managing conservatorship of his young grandchild.       The child’s

divorced parents, Andrew and Jennifer Swanberg, filed a plea to the jurisdiction

seeking dismissal based on Mark’s lack of standing. The trial court granted the
plea, dismissed Mark’s suit, and, after a hearing, granted Andrew and Jennifer’s

motion for sanctions. Because the trial court was presented with evidence showing

that the child’s present circumstances were not significantly impairing her health or

development, we affirm the trial court’s order dismissing the suit. See TEX. FAM.

CODE ANN. § 102.004 (West 2008). We reverse the sanctions order.

                                   Background

      Andrew and Jennifer divorced in 2010, and they agreed to share custody of

their young daughter. Jennifer retained the right to determine residency. More

than a year later, Andrew’s father, Mark, filed a petition to modify that parent-

child relationship, seeking appointment as his granddaughter’s sole managing

conservator. Mark and his wife Paula had often taken care of the child after the

divorce, although they lived several hundred miles away from her and Jennifer. In

his petition, Mark requested a temporary restraining order giving him access to the

child and her medical information, while denying possession to the child’s parents.

He alleged that the child’s present circumstances would significantly impair her

health and development, but he provided no details supporting that assertion until

he filed a separate affidavit more than two weeks later. Andrew and Jennifer filed

a plea to the jurisdiction challenging Mark’s standing to bring suit and moving for

sanctions for filing improper pleadings.




                                           2
      After a hearing on the plea to the jurisdiction, the trial court dismissed

Mark’s suit. The trial court expressed concern that the only factual allegations

supporting Mark’s standing were contained in his affidavit, which was not file-

stamped and was not served on Andrew and Jennifer with the petition. A month

later, the trial court conducted a hearing on Andrew and Jennifer’s motion for

sanctions against Mark and his attorney. The court awarded attorney’s fees to

Andrew and Jennifer as a sanction under the Civil Practice and Remedies Code.

See TEX. CIV. PRAC. & REM. CODE ANN. §§ 10.001, 10.004 (West 2002).

      The next month, Mark filed a motion to reconsider the sanctions award,

arguing he should have had the opportunity to present testimony to support his

standing claim. The trial court held hearings on the issues of Mark’s standing and

sanctions, treating the reconsideration motion as a motion for new trial. See TEX.

R. CIV. P. 329b(d) (providing that the trial court has plenary power to modify and

correct its judgments).

      At the hearing and in affidavits, Mark made several allegations supporting

his contention that the child’s circumstances would significantly impair her

physical health and mental development. He testified that Jennifer and the child’s

main residence, Jennifer’s grandmother’s house, was a rural location with old car

parts strewn about the yard. He also complained that after Jennifer allowed him

and his wife to take the child for visits, Jennifer would ask them to return the child

                                          3
to her at numerous different locations—sometimes in San Antonio, sometimes at

restaurants in Katy, sometimes at the child’s other grandparents’ residences.

Several times, Mark and his wife had returned the child to Jennifer’s grandmother

or aunt because Jennifer was not present to pick her up. Mark generally alleged

that Jennifer’s living conditions were chaotic: Jennifer had told him she and the

child stayed with several different men, one time at a hotel. He felt the movement

from house to house was harmful to the child. His wife testified that once Jennifer

had told her that she had not seen the child for three months.

      Mark also had complaints concerning the child’s physical condition. Once

after picking the child up from Jennifer, he took her to the doctor to get a boil

lanced and to obtain treatment for a staph infection. He testified that three or four

times when he and his wife picked up the child for a visit, the child had a fever or

flu. Mark had purchased medications on multiple occasions to treat the child’s flu

and yeast infections. Mark had informed Jennifer of these ailments and obtained

her permission to treat the child. He and his wife testified that the child often

looked unkempt and dirty, smelling of cigarette smoke. He saw that some of the

child’s baby bottles had mold on them.

      To rebut Mark’s allegations, Andrew and Jennifer presented several pieces

of evidence. They introduced pictures of the child taken at the same time that

Mark alleged she was dirty. The parents also introduced pictures of Jennifer’s

                                          4
grandmother’s house, the alleged “junkyard,” that showed a wooded yard free from

any car parts or junk. Patty Norrell, Andrew’s mother and Mark’s former wife,

testified that the house where Jennifer and child usually resided was a “nice” house

with hardwood floors. She said that she had never seen the child appearing dirty

and that the child knows the alphabet, nursery rhymes, directions, and other

information that a child of her age would normally know. Andrew denied having

any concerns about the child’s appearance, health, or mental development,

although he acknowledged he would often return the child to someone other than

Jennifer when his periods of possession were over.

      Jennifer’s testimony also contradicted many of Mark’s allegations.

According to her, there had never been a period when she had not seen the child

for three months. The longest she had spent nights away from the child was for 11

days when the child was staying with Mark and Paula. Other than that, she had

spent four or five nights in a row apart from the child for a period around October

2011 when the lawsuit was filed, because she did not have a car and the child was

staying with Jennifer’s mother, far from Jennifer’s work. She had never taken the

child with her to stay at a stranger’s house. Although she had stayed at a friend’s

house for a month, she testified that she was alone there with the child, house-

sitting. She explained that she had often not been present when Mark or Andrew

returned the child because she works until 8 p.m. She also testified that she did not

                                         5
smoke in the car or house around the child. There was a time when the child’s

booster shots were delayed, but that was due to medical advice Jennifer received

from a doctor informing her to wait until the child was no longer sick to administer

her shots.

      After the hearings, the trial court found that Mark had failed to establish

standing.    Accordingly, it denied his motion for reconsideration.       Mark then

brought this timely appeal.

                                      Analysis

I.    Standing

      Standing, which is implicit in the concept of subject-matter jurisdiction, is a

threshold issue in a child custody proceeding. See In re SSJ-J, 153 S.W.3d 132,

134 (Tex. App.—San Antonio 2004, no pet.); see also Tex. Ass’n of Bus. v. Tex.

Air Control Bd., 852 S.W.2d 440, 443–44 (Tex. 1993). Whether a party has

standing to pursue a cause of action is a question of law, which we review de novo.

SSJ-J, 153 S.W.3d at 134.

      When standing to bring a lawsuit has been conferred by statute, we use that

statutory framework to analyze whether the petition has been filed by a proper

party. Atty. Gen. of Tex. v. Crawford, 322 S.W.3d 858, 862 (Tex. App.—Houston

[1st Dist.] 2010, pet. denied). In a suit affecting the parent-child relationship, the

Texas Family Code governs the issue of standing. In re N.L.D., 344 S.W.3d 33, 37


                                          6
(Tex. App.—Texarkana 2011, no pet.). Section 102.004(a)(1) grants standing to a

grandparent in a suit affecting a parent-child relationship “if there is satisfactory

proof to the court that . . . the order requested is necessary because the child’s

present circumstances would significantly impair the child’s physical health or

emotional development.” TEX. FAM. CODE ANN. § 102.004(a)(1); see also id. §

156.002(b) (West Supp. 2012) (granting standing to file suit to modify an order

that provides for the conservatorship, support, or possession of and access to a

child if the person has standing under chapter 102).

      The party seeking relief must allege and establish standing within the

parameters of the language used in the statute. In re A.C.F.H., 373 S.W.3d 148,

150 (Tex. App.—San Antonio 2012, no pet.). Thus, in order for grandparents to

establish the right to sue for custody of a grandchild pursuant to section

102.004(a)(1), the court must make a threshold finding of serious and immediate

concern for the welfare of the child based upon a preponderance of the evidence.

In re R.D.Y., 51 S.W.3d 314, 325 (Tex. App.—Houston [1st Dist.] 2001, pet.

denied); see also In re A.M.S., 277 S.W.3d 92, 96 n.4 (Tex. App.—Texarkana

2009, no pet.). The child must be in imminent danger of physical or emotional

harm for there to be a serious question concerning the child’s physical health or

welfare. Id. (citing McElreath v. Stewart, 545 S.W.2d 955, 958 (Tex. 1977)). If a

party fails to establish standing, the trial court must dismiss the suit. N.L.D., 344
7
S.W.3d at 37. When no findings of fact and conclusions of law are requested and

filed, as in this case, we infer from the judgment of the trial court that all necessary

findings exist to support it, provided that the proposition is raised in the pleadings,

supported by evidence, and the trial court’s theory is consistent with the evidence

and the applicable law. N.L.D., 344 S.W.3d at 38.

      The trial court’s judgment dismissing Mark’s suit for lack of standing was

consistent with the evidence and applicable law. He was required to show by a

preponderance of the evidence that the child’s present circumstances would

significantly impair her physical health or emotional development. See TEX. FAM.

CODE ANN. § 102.004(a)(1). The trial court could have determined that Mark’s

evidence failed to prove that the child’s circumstances posed such a threat to her

development.    Both sides acknowledged at the hearing that all of the child’s

illnesses were treated effectively and none were more serious than a staph

infection, which was treated with Jennifer’s consent. The child was provided with

health insurance. When Jennifer was unable to pick the child up in person, there

was always a family member to care for her. Disputed out-of-court statements of

what Jennifer allegedly had said to Mark or his wife were the only evidence that

Jennifer and the child stayed with non-relatives or that Jennifer went for long

periods without seeing the child. Jennifer’s testimony specifically addressed these

allegations, and she denied spending longer than a week away from the child or

                                           8
ever having stayed with strangers. Mark did not present any evidence that the

child suffered from emotional or intellectual problems. On the contrary, Jennifer

and Andrew presented evidence that the child was happy and was prepared to go to

preschool.    This evidence supports the trial court’s determination that a

preponderance of the evidence did not raise a serious and immediate concern for

the welfare of the child. See R.D.Y., 51 S.W.3d at 325.

      Generally, a grandparent must present evidence of more serious abuse or

neglect to demonstrate standing. See N.L.D., 344 S.W.3d at 38–39 (parent failed to

submit to drug test, left messages suggesting current drug use, admitted to past

methamphetamine use, left child at grandparent’s house without food or diapers,

failed to take child to doctor although child had heart condition, and mother was

physically abusive toward father); In re Vogel, 261 S.W.3d 917, 920, 922 (Tex.

App.—Houston [14th Dist.] 2008, no pet.) (grandmother demonstrated that father

was alcoholic, removed child from mother’s funeral inappropriately, admitted he

could not provide for child’s financial needs, and presented testimony that it would

be harmful for child to live with father); R.D.Y., 51 S.W.3d at 318–19, 324–25

(mother had serious mental health problems, attacked grandmother, clothed child

in same clothing day after day, child’s home was filled with trash and maggot-

infested, and mother was in “bleak financial situation”); see also In re McDaniel,

No. 01-11-00711-CV, 2011 WL 4926002, at *2–*5 (Tex. App.—Houston [1st

                                         9
Dist.] Oct. 11, 2011, no pet.) (grandparent, who was a psychiatrist, alleged parents

allowed violent physical beatings, yelled at child, and caused child’s demeanor to

become withdrawn and sad); In re Reed, No. 06-11-00066-CV, 2011 WL 3332105,

at *3 (Tex. App.—Texarkana Aug. 4, 2011, no pet.) (grandfather presented

evidence that mother had history of cruelty to children, mother’s boyfriend abused

dog, children had whelps and bruises, mother’s house was filthy, mother feared

leaving daughter alone with boyfriend, and boyfriend had thrown children around).

      In contrast, trial courts do not err when they deny standing to grandparents

who have presented only unsupported allegations of neglect or speculation that a

child’s well-being is at risk. See In re M.J.G., 248 S.W.3d 753, 759–61 (Tex.

App.—Fort Worth 2008, no pet.) (holding grandparents lacked standing when

evidence presented was mere assertions that father was violent, that the children

were emotionally attached to grandparents because they had stayed at

grandparents’ home with their mother, and that the children had medical needs);

see also Svoboda v. Svoboda, No. 03-09-00189-CV, 2009 WL 3151336 at *6 (Tex.

App.—Austin Oct. 1, 2009, no pet.) (trial court erred in determining children’s

present circumstances posed danger to their development when evidence of

impairment was merely that mother imposed limits on grandmother’s contact with

children and grandparent’s opinion that children had insufficient support in coping

with father’s death).

                                        10
      In the similar context of a grandparent access suit, proving significant

impairment of a child’s physical health or emotional well-being is a “high

threshold.” See In re Derzapf, 219 S.W.3d 327, 334 (Tex. 2007); see also In re

Scheller, 325 S.W.3d 640, 643 (Tex. 2010) (proving that children’s mental and

physical health would suffer is a “hefty statutory burden”). “So long as a parent

adequately cares for his or her children (i.e., is fit), there will normally be no

reason for the State to inject itself into the private realm of the family.” In re

Mays-Hooper, 189 S.W.3d 777, 778 (Tex. 2006) (quoting Troxel v. Granville, 530
U.S. 57, 68, 120 S. Ct. 2054 (2000)).

      Mark argues that he has presented sufficient evidence because “standing

does not mean the right to win; it is only the right to be heard.” SSJ-J, 153 S.W.3d

at 138. But the right to be heard in this context is predicated on a threshold

showing of significant impairment. See TEX. FAM. CODE ANN. § 102.004(a)(1).

Mark’s strongest evidence supporting standing consists of his own allegations of

Jennifer’s possible neglect and the fact that she does not have a residence of her

own. We conclude that the trial court acted within its discretion by concluding that

Mark failed to show by a preponderance of the evidence that the child’s

circumstances presented a danger to her welfare. 1


1
      In his brief, Mark also challenges the trial court’s initial order granting
      Andrew and Jennifer’s plea to the jurisdiction due to procedural defects in
      Mark’s original petition. The trial court, however, granted Mark’s motion to
                                        11
II.   Equal protection

      Mark next argues that the child was denied equal protection under law

because the trial court did not grant a continuance to develop medical testimony.

He argues that had the child been involved in a suit filed by Department of Family

and Protective Services, she would have received physical and clinical evaluations.

      An appellant’s brief “must contain a clear and concise argument for the

contentions made, with appropriate citations to authorities.”     TEX. R. APP. P.

38.1(i).   We are not responsible for conducting the legal research that might

support a party’s contentions when a party fails to provide existing legal authority

that can be applied to the facts of the case. Bolling v. Farmer’s Branch Indep. Sch.

Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.). “References to

sweeping statements of general law are rarely appropriate.” Id. at 896. Issues

raised on appeal, but not properly briefed, are waived. Morris v. Am. Home Mortg.

Servicing, Inc., 360 S.W.3d 32, 36 (Tex. App.—Houston [1st Dist.] 2011, no pet.).

Beyond referencing the state and federal constitutions, Mark provides no citations

to authority or cogent argument to support his suggestion that a child is denied

equal protection of the law when a grandparent seeks managing conservatorship in




      reconsider sanctions and held a hearing on the standing issue, in effect also
      reconsidering its prior grant of the plea to the jurisdiction. Therefore,
      Mark’s complaint about the trial court’s alleged procedural error in initially
      granting the plea to the jurisdiction is moot.
                                        12
a private suit and is not provided with the same evaluations as the Department of

Family and Protective Services would provide.

       Nor has Mark has preserved any error with respect to his argument that the

trial court should have granted him a continuance to obtain testimonial evidence.

As a prerequisite to presenting a complaint for appellate review, the record must

show that a timely complaint was presented to the trial court, the complaint

complied with the rules of procedure, and the trial court ruled on the complaint.

TEX. R. APP. P. 33.1. During their testimony, Mark and his wife stated their desire

to get medical evidence from the child’s hospital in Katy. However, the Texas

Rules of Civil Procedure require that a motion for continuance seeking time to

obtain evidence to be supported by an affidavit that describes the evidence sought,

explains its materiality, and shows that the party requesting the continuance has

used due diligence to timely obtain the evidence. TEX. R. CIV. P. 251, 252; see

Landers v. State Farm Lloyds, 257 S.W.3d 740, 747 (Tex. App.—Houston [1st

Dist.] 2008, no pet.). As his briefing was inadequate and he presented no such

affidavit or request for continuance that the trial court ruled upon, we overrule

Mark’s equal protection issue.

III.   Sanctions

       Finally, Mark challenges the trial court’s award of sanctions against him in

the form of an award of attorney’s fees. We review a trial court’s decision to


                                        13
impose sanctions under an abuse of discretion standard.        Low v. Henry, 221
S.W.3d 609, 614 (Tex. 2007). A trial court abuses its discretion if it acts in an

arbitrary or unreasonable manner without reference to guiding rules or principles.

Thielemann v. Kethan, 371 S.W.3d 286, 294 (Tex. App.—Houston [1st Dist.]

2012, pet. denied).

      The trial court found that Mark’s petition to modify the parent-child

relationship was brought in violation of section 10.001(2) of the Civil Practice and

Remedies Code, and it awarded reasonable attorney’s fees under section 10.004.

See TEX. CIV. PRAC. & REM. CODE ANN. § 10.004(c)(3) (authorizing sanctions to

include an order to pay the other party’s reasonable expenses incurred by the other

party). Section 10.001(2) requires that each legal contention in the pleadings or

motions be warranted by existing law or a non-frivolous argument for a change of

existing law. Id. § 10.001(2). But section 10.004(d) specifically provides that

“[t]he court may not award monetary sanctions against a represented party for a

violation of Section 10.001(2).” Id. § 10.004(d); see also Benavides v. Knapp

Chevrolet, Inc., No. 01-08-00212-CV, 2009 WL 349813, at *5 (Tex. App.—

Houston [1st Dist.] Feb. 12, 2009, no pet.) (overturning sanctions award under

chapter 10 when trial court’s monetary sanctions “could only have been based on

section 10.001(2)”). Because the order awarded sanctions based on a violation of




                                        14
section 10.001(2) and Mark was represented by counsel when he filed his petition,

the monetary award against him was a violation of section 10.004(d).

      Accordingly, we hold that the trial court abused its discretion in imposing

sanctions against Mark under chapter 10.

                                   Conclusion

      We affirm the judgment of the trial court that Mark lacked standing to

petition to modify the parent-child relationship. We reverse the trial court’s order

imposing sanctions against Mark. All pending motions are dismissed as moot.




                                             Michael Massengale
                                             Justice

Panel consists of Justices Keyes, Massengale, and Brown.




                                        15